 


109 HJ 37 IH: Proposing an amendment to the Constitution of the United States relative to equal rights for men and women.
U.S. House of Representatives
2005-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS
1st Session
H. J. RES. 37 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2005 
Mrs. Maloney (for herself, Mr. Leach, Mr. Gutierrez, Mr. Towns, Ms. Solis, Mr. Nadler, Mr. Van Hollen, Mr. Hastings of Florida, Mr. Lewis of Georgia, Mr. Cummings, Mr. Sanders, Mr. Grijalva, Mr. Crowley, Mr. DeFazio, Mr. Case, Mr. Lantos, Mr. Price of North Carolina, Mr. George Miller of California, Mr. Dingell, Mr. Holden, Ms. Woolsey, Mr. Menendez, Mr. Gene Green of Texas, Mr. Jackson of Illinois, Mr. Abercrombie, Mrs. Jones of Ohio, Mr. Holt, Mr. McDermott, Mr. Clay, Mr. Kolbe, Mr. Udall of New Mexico, Mr. Boswell, Ms. Slaughter, Mrs. Davis of California, Ms. McCollum of Minnesota, Ms. Lee, Mr. Brown of Ohio, Mr. Costello, Mr. Sabo, Mr. Rothman, Ms. Baldwin, Mrs. Capps, Ms. Jackson-Lee of Texas, Mr. Owens, Mr. Wu, Mr. Dicks, Ms. Norton, Mr. Waxman, Ms. Schakowsky, Ms. Linda T. Sánchez of California, Mr. Schiff, Mr. Evans, Mr. Smith of Washington, Mr. Sherman, Mr. Pallone, Mr. Moran of Virginia, Mr. Kucinich, Mr. Rangel, Mr. Hinchey, Mr. Moore of Kansas, Ms. Kaptur, Mr. Payne, Mr. Weiner, Mr. Pascrell, Mr. Cardoza, Ms. Harman, Mrs. McCarthy, Mr. Farr, Ms. Roybal-Allard, Mr. Bishop of Georgia, Mr. Brady of Pennsylvania, Mr. Boyd, Ms. Kilpatrick of Michigan, Mr. Davis of Illinois, Mr. Hall, Mr. Andrews, Mr. Strickland, Mr. Jefferson, Mr. Olver, Ms. Herseth, Mr. Frelinghuysen, Ms. Waters, Mrs. Tauscher, Mr. Capuano, Mr. Costa, Mr. Filner, Mr. Davis of Alabama, Mr. Udall of Colorado, Mr. Stark, Ms. Millender-McDonald, Mr. Pastor, Ms. Eshoo, Ms. Corrine Brown of Florida, Mr. Doyle, Mrs. Napolitano, Mr. Kirk, Mr. Kind, Mr. Levin, Mr. Delahunt, Mr. Kildee, Mr. Tierney, Mr. Meehan, Mr. Frank of Massachusetts, Mr. McGovern, Mr. Thompson of California, Mr. Conyers, Ms. Velázquez, Mr. Wexler, Ms. Watson, Mr. Ruppersberger, Mr. Baca, Mr. Shays, Mr. Serrano, Mrs. Christensen, Mr. Fattah, Mr. Larsen of Washington, Mr. Meeks of New York, Mr. Rush, Mr. Boehlert, Mr. Al Green of Texas, Ms. Wasserman Schultz, Mr. Hinojosa, Mr. Kennedy of Rhode Island, Mr. Bass, Ms. Moore of Wisconsin, Mr. Michaud, Mr. Castle, Mr. McNulty, Mr. Carnahan, Ms. Zoe Lofgren of California, Mr. Inslee, Ms. Pelosi, Mr. Baird, Mr. Emanuel, Mr. Gonzalez, Mr. Hoyer, Mr. Neal of Massachusetts, Mr. Thompson of Mississippi, Mr. Markey, Mr. Cardin, Mr. Blumenauer, Mr. Langevin, Mr. Israel, Ms. Bordallo, Mr. Wynn, Mr. Edwards, Mr. Allen, Mr. Boucher, Mr. Miller of North Carolina, Mr. Becerra, Mr. Honda, Mr. Watt, Mr. Ackerman, Mr. Larson of Connecticut, Ms. Berkley, Mr. Davis of Florida, Mrs. Lowey, Mr. Ortiz, Ms. Eddie Bernice Johnson of Texas, Ms. Loretta Sanchez of California, Ms. DeGette, Ms. McKinney, Mr. Engel, Mr. Scott of Georgia, Mr. Meek of Florida, and Mr. Taylor of Mississippi) introduced the following joint resolution; which was referred to the Committee on the Judiciary
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States relative to equal rights for men and women. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  
 — 
1. Equality of rights under the law shall not be denied or abridged by the United States or by any State on account of sex. 
2.The Congress shall have the power to enforce, by appropriate legislation, the provisions of this article. 
3.This amendment shall take effect two years after the date of ratification. . 
 
